Citation Nr: 0724650	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  06-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee, secondary to the service-connected 
residuals of a postoperative medial meniscectomy of the right 
knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO decision, which denied a 
claim for service connection for degenerative arthritis of 
the left knee, secondary to the service-connected residuals  
of a postoperative medial meniscectomy of the right knee. 

In April 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the North Little Rock, 
Arkansas RO.  A transcript of that proceeding has been 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran alleges that his currently diagnosed 
osteoarthritis of the left knee is the result of his service-
connected right knee disability.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim. 

In August 2004, the veteran was assessed as having left knee 
pain due to compensation for right knee osteoarthritis.  See 
OrthoArkansas treatment notes, August 2004.  In August 2005, 
the same physician diagnosed the veteran with post-traumatic 
osteoarthritis of the left knee, most likely due to 
compensation for the right knee.  See OrthoArkansas treatment 
notes, August 2005.   
In May 2005, the veteran was afforded a VA examination to 
determine the nature and etiology of his left knee 
disability.  The examiner diagnosed the veteran with 
bilateral arthritis of the knees.  After reviewing the claims 
folder, the examiner opined that the left leg has age 
appropriate changes, with no signs of advanced arthritis 
beyond that which would be expected of someone of his age.  
The examiner also opined that it is less likely that the 
early osteoarthritis in the left knee is related to his 
service-connected right knee disability. 

The Board finds that the medical evidence of record is 
inadequate for purposes of determining the nature and 
etiology of the veteran's diagnosed osteoarthritis of the 
left knee and its relation, if any, to his service-connected 
right knee disability.  In this regard, it is unclear from 
the VA examiner's opinion whether the term "related" 
addresses both the issues of aggravation and causation.  In 
an attempt to reconcile the conflicting opinions and to 
clarify the opinion of the VA examiner, an addendum must be 
made to the May 2005 VA examination report, which explicitly 
addresses the question of whether the veteran's service-
connected right knee disability caused or aggravated the 
veteran's left knee disability.  Therefore, a remand is 
required by law.  See 38 C.F.R. § 4.2 (2006).

As the United States Court of Appeals for Veterans Claims 
(Court) explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say 
that, if the medical evidence of record is insufficient, the 
Board is free to supplement the record by seeking an advisory 
opinion, ordering a medical examination or citing recognized 
medical treatises in its decisions that clearly support its 
ultimate conclusions.  See Colvin at 175. 

It should also be noted that, at the April 2007 Travel Board 
hearing, the veteran indicated certain private and VA Medical 
Center (VAMC) treatment records not currently of record.  VA 
has an obligation under the Veterans Claims Assistance Act 
(VCAA) to associate all relevant records in VA's possession 
with the claims file of a veteran.  38 C.F.R. § 3.159 (2006).  
Therefore, the case must be remanded in order to locate any 
outstanding VAMC records.   

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should contact the veteran 
and request that he identity all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated his left knee disability.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence not currently of record.

2.	The RO/AMC should obtain all VA 
treatment records from the North Little 
Rock, Arkansas VAMC that are not 
currently associated with the claims 
folder. 

3.	After the above-mentioned private and 
VAMC treatment records are associated 
with the record, the claims folder 
should be forwarded to the examiner  
(W.D., M.D.) who performed the 
veteran's May 2005 VA examination, if 
possible; if this is impossible, 
another appropriate examiner should be 
chosen.  The examiner is asked to 
review the claims folder and offer an 
addendum to the May 2005 VA examination 
report based on a complete review of 
the file.  No new examination is 
necessary at this time, unless felt to 
be necessary by the individual 
preparing the addendum.  A separate 
copy of this remand should also be made 
available to the examiner for review.  

After reviewing the file, the physician 
should render an opinion as to whether 
it is at least as likely as not that 
the veteran's left knee disability is 
the result of a disease or injury in 
service OR has been caused or 
aggravated by the veteran's service-
connected right knee disability.  The 
examiner should also offer specific 
commentary on the private treatment 
records on file from OrthoArkansas.

It would be helpful if the physician 
would use the following language, as may 
be appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.	Then, the RO/AMC should readjudicate 
the claim.  In the event that the claim 
is not resolved to the satisfaction of 
the veteran, he and his representative 
should be provided a supplemental 
statement of the case.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case, which includes a 
discussion of the issue of secondary 
service connection, with citation to 
38 C.F.R. § 3.310, as amended in 
September 2006 (which relates to 
secondary service connection based on 
aggravation).  After the veteran has 
been given the applicable time to 
submit additional argument, the claim 
should be returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the veteran until further 
notice.  However, the Board takes this opportunity to advise 
the veteran that the conduct of the efforts as directed in 
this remand, as well as any other development deemed 
necessary, is needed for a comprehensive and correct 
adjudication of his claim.  His cooperation in VA's efforts 
to develop his claim, including reporting for any scheduled 
VA examination, is both critical and appreciated.  The 
veteran is also advised that failure to report for any 
scheduled examination may result in the denial of a claim.  
See 38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

